--   ·-   ~   .,._._:-

              AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page I of 1



                                                  UNITED STATES DISTRICT COURT
                                                             SOUTHERN DISTRICT OF CALIFORNIA

                                      United States of America                              JUDGMENT IN A CRIMINAL CASE
                                                                                            (For Offenses Committed On or After November I, 1987)
                                                   V.

                                  Mayner Lemuel Najera-Barrera                              Case Number: 3:19-mj-23361
                                                                                                                       ~~           I    F" f
                                                                                           Rebecca                     11!1\   ~1   tJ   f,I\\.~ ; ,


              REGISTRATION NO. 88336298                                                    _..,,,,,,             r:;~0~~
              THE DEFENDANT:
               12:1 pleaded guilty to couut(s) 1 of Complaint
                                                                                                         !
                                                                                                        CLtcRe, ,;;; ,iiSi>11c, ::c1c•,·11
                                                                                                 LSOUTHt,."''" CJ,s>,11c1 ov G~,.,,.,..,,:"·· 1
                                                -------------------j;c~:;:Y==·-=-=··;::;-===·-;;;;-;;;;,.;;;;_:;;::_,:;;'~,.-=~k•"-;;::,-:::c-
               D was fouud guilty to couut( s)
                    after a plea of not guilty.
                    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
              Title & Section                   Nature of Offense                                                                    Count Number(s)
              8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                          1

                D The defendant has been fouud not guilty on count(s)
                                                    -------------------
               •         Couut( s)
                                     ----------~-------
                                                        dismissed on the motion of the United States.

                                                          IMPRISONMENT
                     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
              imprisoned for a term of: .

                              .             ,6TIME SERVED                              D
                                                                                           - - - - - - - - - - days,
                12:1 Assessment: $10 WAIVED   12:1 Fine: WAIVED
                12:1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
               the defendant's possession at the time of arrest upon their deportation or removal.
               D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                   IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
              of any change of name, residence, or mailing address uutil all fines, restitution, costs, and special assessments
              imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
              United States Attorney of any material change in the defendant's economic circumstances.

                                                                                       Monday, August 19, 2019
                                                                                       Date of Imposition of Sentence


              Received
                              - --------
                              DUSM                                                     Hii:lJ.~OCK
                                                                                       UNITED STATES MAGISTRATE JUDGE



              Clerk's Office Copy                                                                                                               3:19-mj-23361
